Title: From Thomas Jefferson to Charles Louis Clérisseau, 7 June 1789
From: Jefferson, Thomas
To: Clérisseau, Charles Louis



à Paris ce 7me. Juin 1789

En visitant le cabinet de Segur à Nismes, mon cher Monsieur, j’y observais un vase antique qu’on avoit fouillé dans les ruines de cette ville, qui me frappoit beaucoup par sa singularité et sa beauté. A qui peut on penser à Nismes qu’à lui qui nous a donné ses beaux restes? Et à qui aurois-je dû penser, moi, qu’a lui qui m’a aidé à transplanter le plus beau de ces restes en ma patrie? Je me suis proposé donc, sur le champ, de prendre le modele de ce charmant vase, et de demander votre permission de le deposer chez vous en temoignage de [ma] reconnoissance des amitiés que vous m’avez fait, et en affirmation de mon estime et de mon attachement. Je l’ai fait faire [donc] ce beau modele.—L’histoire de sa perte seroit trop [longue ?]. J’avois depuis chargé un ami, qui devoit aller à Nismes, de me le faire remplacer. Mais il n’est plus le moment de l’attendre. Je vais partir pour l’Amerique, d’ou je conte de retourner à la verité en six mois. Mais je ne peux pas me tant eloigner sans avoir cedé à mon ambition de deposer chez vous quelque souvenir de moi. J’ai substitué donc à celui de Nismes un vase à la verité moins singulier, mais antique et beau. C’est fait en Fontaine à caffé, et je vous prie, Monsieur, de mettre le comble  aux honnetetés que vous m’avez fait, en permettant que cette bagatelle me rappelle quelquefois à votre souvenir, et en conservant toujours votre bonté pour celui qui a l’honneur d’etre, avec des sentiments
